ORDER
PER CURIAM.
Andrea Sykes (Mother) appeals from the trial court’s judgment and decree of modification awarding sole physical custody of the parties’ minor child to Brian Holley (Father). She contends that the trial court erred (1) when the judge made gratuitous statements during the trial that indicated the court erroneously declared or applied the law; (2) in failing to make statutorily required written findings; and (3) in fading to find that grounds for modification of the custody order existed, specifically, that the child had reached school age. Mother also asserts that (4) the trial court’s decision to award sole physical custody of the child to Father was not supported by substantial evidence, was against the weight of the evidence, and misapplied the law. The judgment is affirmed. Rule 84.16(b).